Citation Nr: 9902359	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for cardiovascular 
disability.

3.  Entitlement to an increased evaluation for postoperative 
left inguinal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied claims of entitlement to service connection for 
peripheral neuropathy and for a cardiovascular disorder and 
which granted service connection for the residuals of left 
inguinal hernia repair, assigning a noncompensable rating 
from September 1993.  The initial noncompensable evaluation 
assigned for the post-surgical residuals of the left hernia 
repair was increased to a 10 percent evaluation, effective 
from September 1993, by a rating decision issued in July 
1997. 

In an April 1994 notice of disagreement, the veteran 
indicated that he wished to appeal the ROs denial of 
entitlement to service connection for peripheral neuropathy 
and for a heart condition.  The veteran also indicated that 
he wished to appeal the rating assigned for his service-
connected left inguinal hernia.  He also indicated that he 
wished to appeal from the ratings assigned for service-
connected low back disability, for cervical muscle strain and 
for bilateral carpal tunnel syndrome.  In July 1994, a 
statement of the case was issued addressing all six issues.

In a substantive appeal (VA Form 9) to the Board in September 
1994, the veteran specifically noted that he wished to appeal 
the heart condition and hernia repair issues.  However, the 
veteran stated that he was satisfied with the present 
disability rating, and he offered no argument regarding any 
of the increased rating issues (other than the left inguinal 
hernia).  The Board views the veterans substantive appeal as 
a withdrawal of his appeal on all increased rating issues 
other than the left inguinal hernia repair issue.  38 C.F.R. 
§ 20.204(c) (1998).  In a statement received in September 
1994, the veterans representative referenced the peripheral 
neuropathy issue, and the Board believes that this 
communication constituted a substantive appeal on that issue. 

As a result of the above communications, the case now comes 
before the Board on the three issues as styled on the first 
page of this decision.  The Board notes, however, the RO has 
issued supplemental statements of the case which include six 
issues and that statements from the veterans representative 
also address six issues.  To the extent that the statements 
from the veterans representative constitute either new 
claims or notices of disagreement from any intervening rating 
actions, the Board hereby refers the case to the RO for 
review and any necessary action.   
The veterans claims of entitlement to service connection for 
a cardiovascular disorder and for peripheral neuropathy are 
addressed in the remand portion of this decision.


FINDING OF FACT

The veterans service-connected postoperative left inguinal 
hernia is manifested by complaints of numbness in the area of 
a scar at the site of a left inguinal hernia repair, but with 
no clinical evidence of tenderness to palpation and no 
evidence of a recurrent hernia.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of repair of a left inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 ((West 1991); 38 C.F.R. Part 
4, Diagnostic Codes7338, 7800-7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an evaluation in excess of 10 percent for 
the postoperative residuals of a left inguinal hernia.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  In this regard, the Board notes that the veteran 
has been afforded two VA examinations.  There is no further 
duty to assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994). 

At the December 1993 VA examination, the veteran complained 
of numbness in the area of a left inguinal hernia repair.  No 
abnormal clinical findings were reported.  On VA examination 
conducted in February 1997, the veteran again complained of 
numbness in the post-surgical left inguinal hernia repair 
scar area.  Clinical examination revealed a 6.0 cm 
herniorrhaphy scar present in the left inguinal region.  
There was decreased sensation to fine touch extending 
approximately 2.0 cm in all directions surrounding the 
herniorrhaphy scar.  The scar was not tender to palpation.  
There was no bulging noted, and there was no evidence of 
recurrent hernia present on either the right or left side. 

In evaluating the veteran's disability from residuals of 
inguinal hernia repair, the RO utilized Diagnostic Code 7338.  
Under this diagnostic code, a postoperative, recurrent 
inguinal hernia which is readily reducible and well supported 
by a truss or belt is rated as 10 percent disabling.  A 
small, postoperative recurrent hernia, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible, is assigned a 30 percent rating.  In this 
case, there is no evidence that the veterans hernia has 
recurred, nor does the veteran so contend.  Thus, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7338. 

The Board has considered whether an evaluation in excess of 
10 percent is available under any other diagnostic code.  
Post-operative scars are compensable if there is repeated 
ulceration, if a scar is tender and painful on objective 
demonstration, or if there is functional limitation.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  However, 
the current 10 percent evaluation is the highest schedular 
evaluation available for scar residuals under these 
diagnostic codes.  A schedular evaluation in excess of 10 
percent is available under 38 C.F.R. § 4.118 only where there 
is disfigurement or extensive lesions with itching.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806.  The veteran 
has made no allegation of itching or disfigurement, nor is 
there any such medical evidence.  

The Board concludes that the criteria for an evaluation in 
excess of 10 percent have not been met.  The evidence is not 
in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
evaluation in excess of 10 percent.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected left inguinal hernia is not 
warranted.  To this extent, the appeal is denied.


REMAND

Left bundle branch block was noted in a report of an 
electrocardiogram (EKG) conducted as part of a VA examination 
conducted in December 1993, approximately four months after 
the veterans service discharge.  The EKG was further 
described as abnormal.  However, the examination report does 
not list a diagnosis of any cardiovascular disorder nor any 
clear explanation as to the significance, if any, of the EKG 
findings.  

The Board also notes that the veteran was discharged in 
August 1993, but the record does not appear to include any 
service medical records after early 1991, and there is no 
separation examination of record.  Appropriate action to 
ascertain whether any additional service medical records are 
available is therefore necessary.  

The Board further notes that the records of private 
hospitalization in June 1995 reflect that additional cardiac 
evaluation was planned.  Records of additional cardiac 
evaluation, if conducted, have not been associated with the 
claims file.  The RO should attempt to obtain such records, 
if available. 

The veteran contends that he incurred peripheral neuropathy 
in service.  However, as noted, it appears that the veterans 
service medical records may be incomplete.  Additionally, the 
Board notes that the examiners who conducted the most recent 
VA examinations, in February and March 1997, came to opposite 
conclusions as to whether the veteran does or does not have a 
current peripheral neuropathy.  Further factual development 
is required to reconcile the medical opinions of record.

Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or non-VA 
treatment for peripheral neuropathy 
and/or for a cardiovascular disorder from 
June 1995 to the present.  The RO should 
then secure copies of all identified 
records not already on file and associate 
them with the claims folder.  38 C.F.R. 
§3.159 (1998).

2.  The RO should request a search for 
all of the veterans service medical 
records from early 1991 to his service 
separation in August 1993, including a 
separation examination.  If no records 
are available through the usual address 
for the National Personnel Record Center 
(NPRC), or USAR CTRLGP (Ret) APPERCEN, 
where the DD214 states the veterans file 
is to be transferred, the RO should 
contact the service department, and Fort 
Leavenworth, Kansas, the station from 
which the veteran was separated. 

3.  After all attempts to obtain 
additional service medical records and 
post-service clinical or other records 
have been completed, the veteran should 
be afforded cardiovascular examination, 
by a board-certified cardiology 
specialist, if available, for the purpose 
of determining, to the extent possible, 
the etiology or onset of left bundle 
branch block.  The examiner should opine 
whether it is as least as likely as not 
that the left bundle branch block 
diagnosed in December 1993 had its onset 
prior to September 1, 1993, or whether 
left bundle branch block diagnosed in 
December 1993 was a manifestation of any 
cardiovascular disease for which service 
connection may be presumed, including 
arteriosclerosis or cardiovascular-renal 
disease, including organic heart disease.  
All indicated tests should be conducted 
and all clinical findings and subjective 
complaints reported in detail.  The 
claims folders should be made available 
to the examiner for review.

4.  The RO should afford the veteran a 
neurological examination, by a board-
certified neurologist, if available, to 
determine whether the veteran has a 
current peripheral neuropathy which may 
be differentiated from the symptoms and 
findings associated with his service-
connected neck, low back, carpal tunnel, 
and knee disabilities.  The claims 
folders should be made available to the 
examiner for review.

5.  The RO should review the 
cardiovascular and peripheral neuropathy 
claims in light of any additional 
evidence obtained pursuant to the 
requested development, and should conduct 
any additional development warranted.  If 
the benefits sought on appeal are not 
granted to the veterans satisfaction, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be provided 
with a reasonable opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review.  The Board intimates no opinions as to the 
eventual determinations to be made.  The veteran is free to 
submit additional evidence in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
